MEMORANDUM **
George W. Pope, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging that a correctional officer violated Pope’s constitutional rights by verbally threatening him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Pope’s action because he alleged only verbal harassment, and therefore failed to state an Eighth Amendment claim cognizable under section 1983. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.1996), amended by 135 F.3d 1318 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.